Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 1 of 29

EXHIBIT “A”
Service Documents

EXHIBIT “A”
Service Documents

 

 

 
}

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 2 of 29
STEPHEN F, SISOLAK STATE OF NEVADA TERRY REYNOLDS

Governor Director

BARBARA D. RICHARDSON
Commissioner

 

DIVISION OF INSURANCE

1848 East College Parkway, Suite 103
Carson City, NV 89706
(775) 687-0700 » Fax (7) 687-0787

Website: doinv.gov
E-nail: insinfo@doi.nv.gov

April 23, 2020

Judd J. Balmer, Esq.
2625 N. Green Valley Pkwy., Ste. 225
Henderson, NV 89014

RE:  Barillas vs. CSAA Fire & Casualty Insurance Company
District Court, Clark County, Nevada
Case No. A-20-811271-C

Dear Mr. Balmer:

The Division received the service of process documents on April 16, 2020, regarding the
above-entitled matter. Service has been completed on CSAA Fire & Casualty Insurance Company
this date and enclosed are the following:

1. A copy of our letter to CSAA Fire & Casualty Insurance Company dated April 23,

2020;
2. A certified copy of the Proof of Service dated April 23, 2020; and
3. Your receipt in the amount of $30.00.

Pursuant to Nevada Revised Statutes (NRS) 680A.260, 685A.200, and 685B.050, all
documents after initial service of process may be served directly to the party.

If you have any questions regarding this service, please so advise.
Sincerely,

BARBARA D. RICHARDSON
Commissioner of Insurance

By:  /s/ Susan Beil
Service of Process Clerk

Enclosures

c: CSAA Fire & Casualty Insutance Company.

 
Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 3 of 29
STEPHEN F, SISOLAK STATE OF NEVADA TERRY REYNOLDS

Governor Director

BARBARA 1. RICHARDSON
Commissioner

  

DEPARTMENT OF BUSINESS AND INDUSTRY
DIVISION OF INSURANCE
1818 East College Parkway, Suire 103
Carson City, Nevada 89706
(775) 687-0700 » Fax (775).687-0787

Website: doi.nv.gov
Eanail: insinfo@doi.nv.gov

April 23, 2020 VIA CERTIFIED MAIL
NO. 7019 1120.0000 7069 8449

CSAA Fire & Casualty Insurance Company
c/o The Corporation Trust Company of Nevada
701 S. Carson St., Ste. 200

Carson City, NV 89701-5239.

RE: Barillas vs. CSAA Fire & Casualty Insurance Company
District Court, Clark County, Nevada
Case No. A-20-811271-C

Dear Sir or Madam:

. Enclosed please find the following documents: Summons and Complaint. These
documents have.been served upon the Commissioner of Insurance as your attorney for service of
process.on April 16, 2020.

The appropriate action should be taken immediately, as you may only have 30 days from
the date of this service to respond.

If you have any questions regarding this service, please advise.
Sincerely,

BARBARA D. RICHARDSON
Commissioner of Insurance

By: /s/Susan Bell

Service of Process Clerk

Enclosures

C: Judd J. Balmer, Esq.

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

ow wo YN AW Bh HY NL

Casg

—.

CO ~] OO WM fe we tN — So wo oo ~J ON ian SS w NO — Q

-|| 4 Nevada Professional Corporation

 

 

2:20-cv-00829-GMN-NJK Lae SAM Filed 05/08/20 Page 4 of 29

SUMM

JUDD J. BALMER, ESQ.
NEVADA BAR NO. 006212
JUDD J. BALMER, ESQ., LTD.

 

DECEIVE
| | APR 16 2020

DIVISION OF INSURAN
L__STATE OF NEVADA =

   
 

 

 

 

 

2625 N. Green Valley Parkway, Suite 225

Henderson, Nevada 89014
T: 09 642-4200

    

E: (702) 642-4300
‘E: Joalmer@balmerlawfirm.com

Attorneys for Plaintiffs

DISTRICT COURT
CLARK COUNTY, NEVADA

LEOPOLDO BARILLAS and RUFINA.
BARILLAS, Case No.: A-20-811271-C

Plaintiff,
vs. Dept. No.: X

CSAA FIRE & CASUALTY INSURANCE |
COMPANY, an Indiana corporation, d/b/a

AAA INSURANCE; DOES 1-100, inclusive, SUMMONS
and ROE CORPORATIONS 1-100, inclusive,

Defendants.

 

SUMMONS

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
WITHOUT YOU BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ
THE INFORMATION BELOW.

TO THE DEFENDANT(S): A Civil Complaint has been filed by the Plaintiff against you for
the relief set forth in the Complaint. .

CSAA FIRE & CASUALTY INSURANCE COMPANY, an Indiana corporation, d/b/a AAA
INSURANCE

1, If you intend to defend this lawsuit, within .20 days after this Summons is served
on you, exclusive of the day of service, you must do the following:

a. File withe the Clerk of this Court, whose address is shown below, a
formal written response to the Complaint in accordance with the
rules of the Court, with the appropriate filing fee.

b. Serve a copy of your response upon the attorney whose name and address is
shown below,

2. Unless you respond, your default will be entered upon application of the Plaintiff
and this Court may enter a judgment against you for the relief demanded in the

-1-

SUMMONS

 

 

 
JUDD J. BALMER, ESQ., LTD,
A Nevada Professional Corporation

Cas@ 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 5 of 29

  

 

 

 

1 Complaint, which could result in the taking of money or property or other
relict requested in the Complaint.
2 3. If you.intend to seck the advice of an attorney in this matter, you should do so
3 promptly so that your response may be filed on time.
4, The State of Nevada, its political subdivisions, agencies, officers, employees,
4 board members, commission members and legislators, each have 45 days after service of
this summons within which to file an answer or other responsive pleading to the
5 Complaint.
6 oo.
. Issued at the direction of:
7
JUDD J. BALMER, ESQ., LTD. ERS ON
8 A Nevada Professional Corporation OUR on,
peTtOo, “
; * quot ag Reet
9 /s/ Judd J. Balmer SABE
By: By Rue pfztl2020
10 JUDD J. BALMER, ESQ. Deputy Glerk, suoieuDate’ #2
Nevada Bar No. 006212 Marie Krarer sey, oe s
I 2625 N. Green Valley Parkway, Suite 225 ela tor oeunet
Henderson, Nevada 89014 “tae OF wel
12 T: (702) 642-4200 “Medageast
F; (7023 642-4300
13 E: jbalmer@balmerlawfirm.com
Attorneys for Plaintiffs
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
NOTE: When service is by publication, add a brief’ statement of the object of the action. Sce Rules of Civil
28 || Procedure 4(b). .
-2-
SUMMONS

 

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 6 of 29

Oo aT Nn UH FP WY WY

Oo

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Electronically Filed
2/27/2020 11:00 AM
Steven D. Grierson

. CLERK OF THE COURT,
COMP A ’ “biredn

JUDD J. BALMER, ESQ.

NEVADA BAR NO. 006212

JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation
2625 N. Green Valley Parkway, Suite 225

Henderson, Nevada 89014 Department 1
T: (7023 642-4200
F: (702) 642-4300
E: jbalmer@balmerlawfirm.com
Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA

LEOPOLDO BARILLAS and RUFINA

BARILLAS, Case No.:
Plaintiff, Dept. No.:
vs.
CSAA FIRE & CASUALTY INSURANCE COMPLAINT

COMPANY, an Indiana corporation, d/b/a
AAA INSURANCE; DOES 1-100, inclusive,
and ROE CORPORATIONS 1-100, inclusive,

Defendants.

 

COME NOW, Plaintiffs LEOPOLDO BARILLAS and RUFINA BARILLAS, by and
through their attorney of record, JUDD J. BALMER, ESQ., LTD., a Nevada Professional

Corporation, and hereby complains and alleges as follows:

I.
GENERAL ALLEGATIONS

 

1, Plaintiffs own the home at 3409 Singer Lane, North Las Vegas, Nevada, 89084-2322, having
purchased the home on March 23, 2006. Hereinafter, Plaintiffs’ 3409 Singer Lane, North Las
Vegas, Nevada, 89084-2322 is at times referred to as the subject “home.”

2. At all times relevant herein, and on the date of covered water loss, November 2, 2019,
Plaintiffs’ insurer for 3409 Singer Lane was Defendant CSAA FIRE & CASUALTY
INSURANCE COMPANY, an Indiana corporation, d/b/a AAA INSURANCE (hereinafter

-1-

COMPLAINT

 

Case Number: A-20-811271-C

CASE NO: A-20-811271-¢

V4

V4

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 7 of 29

Oo NY NO A PSP OY UN

©

Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

referred to as Defendant “AAA”). AAA wrote for Plaintiffs a Homeowners Policy, policy
number HO52229721. At all times relevant herein, Plaintiffs were current on their insurance

premiums with AAA.

_ At all times relevant herein, AAA was and is a foreign corporation and was and is doing

business in Clark County, Nevada, as an insurance company writing homeowner’s insurance
policies to owners of real property in Clark County. Plaintiffs purchased such a policy of
homeowner’s insurance from AAA that was assigned policy number HO52229721. At all
times relevant herein, employees, agents, servants, and/or representatives of AAA adjusted
certain of Plaintiffs’ damages under claim numbers 1003-54-3246 and 1003-54-2999, among

potentially other claim numbers.

_ At all times relevant herein, DOE and ROE CORPORATION Defendants were doing business

in the State of Nevada, as insurance adjusters and/or design, consulting, distribution, supply,
assembly, installation, construction, remediation, and/or repair contractors and/or
subcontractors. Said Defendants held themselves out to the public at large to be INSURANCE
ADJUSTERES, contractors, skilled in the design, distribution, supply, assembly, installation,
construction, remediation, and/or repair of components for residential homes. At all times
relevant herein, and upon information and belief, one or more of said Defendants were (a)
subcontractor(s) of AAA. The true names or capacities, whether individual, corporate,
associate or otherwise, of said DOE and ROE CORPORATION Defendants are unknown to
Plaintiffs, who, therefore, sues said Defendants by such fictitious names. Plaintiffs are
informed and believe and thereon allege that each of the Defendants designated herein as
DOE or ROE CORPORATION is legally responsible in some manner for the events and
happenings referred to, including but not limited to water intrusion, water damage, mold
growth, and contamination in Plaintiffs’ home, and legally and proximately caused injury and
damages thereby to Plaintiffs as herein alleged. Plaintiffs will seek leave of the Court to
amend this Complaint to insert the true names and capacities of said DOE and ROE
CORPORATION Defendants when the same have been ascertained, and to join such
Defendants in the action

-2-

 

 

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 8 of 29

BR WwW Ww

oOo oOo wT Dn NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

5. At all times relevant herein, Defendants, and each of them, and/or their employees, agents,

servants, or other representatives were performing activities and/or providing products or
goods related to the insurance, design, construction, remediation, and/or repair of the
aforesaid residential home at 3409 Singer Lane, North Las Vegas, Nevada, 89084-2322.
Furthermore, Plaintiffs are informed and believe, and on that ground allege, that at all times
mentioned herein, each of the Defendants was the agent of AAA and/or each other, and all
acts alleged herein to have been committed by any one of them was committed on behalf of
AAA. Accordingly, Plaintiffs allege that each Defendant is liable for its/his/her own actions
and that of its/his/her employees, agents, and servants, and, as applicable, each Defendant is
also vicariously liable for the negligent and otherwise tortious acts of each other Defendant.
Plaintiffs further allege that each Defendant is jointly and severally liable for the injuries and

damages suffered by Plaintiffs as set forth below.

. This Court has jurisdiction in this matter because, among other things, this Complaint stems

from property damages sustained by Plaintiffs in the State of Nevada. Venue is proper in
Clark County, Nevada, because the property at 3409 Singer Lane, North Las Vegas, Nevada,
89084-2322, is located in Clark County, Nevada, which is also the residence and principal
place of business for some or all of the Defendants.

I,
GENERAL ALLEGATIONS

 

_ On or about November 2, 2019, Plaintiffs discovered a sudden and accidental water overflow

from a reverse osmosis system in their 3409 Singer Lane home. The sudden and accidental
water overflow caused Plaintiffs’ home to suffer loss and damage. Plaintiffs timely placed a
claim with AAA for the covered water loss and resulting damage. AAA assigned to the

covered Category 3 water loss and resulting damage Claim No. 1003-54-2999.

_ On or about November 2, 2019, Plaintiffs discovered a leak from a freezer that had opened

and spilled liquid associated with the food thawing in their 3409 Singer Lane home. The

sudden and accidental water loss caused Plaintiffs’ home to suffer loss and damage. Plaintiffs

-3-

 

 

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 9 of 29

RR WwW Ww

Oo co AN DB WN

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

timely placed a claim with AAA for the covered water loss and resulting damage. AAA
assigned to the covered Category 3 water loss and resulting damage Claim No. 1003-54-2999.

9. AAA wrongfully, knowingly, and unreasonably failed to undertake a proper investigation of
Plaintiffs’ covered water loss claims and resulting damage.

10.AAA wrongfully, knowingly, and unreasonably failed to engage and/or consult with
appropriate experts to investigate Plaintiffs’ covered water losses and resulting damage.

11.AAA wrongfully, knowingly, and unreasonably failed to engage appropriate contractors to
mitigate, remediate, and repair Plaintiffs’ covered water losses and resulting damage.

12.AAA wrongfully, knowingly, and unreasonably failed to mitigate and/or dry-down the
covered water damage in Plaintiffs’ home, leaving the Category 3 (dirty) water unmitigated,
causing the growth and proliferation of toxigenic mold contamination in Plaintiffs’ home and
personal property contained therein and rendering the home uninhabitable.

13.AAA wrongfully, knowingly, and unreasonably left Plaintiffs to fend for themselves in the
remediation and restoration of their home. AAA abandoned Plaintiffs, causing Plaintiffs to
suffer injury, loss, and damage.

14.Defendant AAA wrongfully, knowingly, and unreasonably failed to take proper or timely
action on the claims, causing Plaintiffs to suffer injury, loss, and damage.

15.AAA wrongfully, knowingly, and unreasonably failed to properly interpret the insurance
policies implicated by Plaintiffs’ claims.

16.AAA wrongfully, knowingly, and unreasonably failed to extend coverage under the insurance
policies implicated by Plaintiffs’ claims.

17.AAA wrongfully, knowingly, and unreasonably denied Plaintiffs’ covered water loss and
resulting damage claims.

18.AAA wrongfully, knowingly, and unreasonably failed to properly adjust Plaintiffs’ covered

water loss and resulting damage claims.

-4-

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 10 of 29

on KN HH FR WY NY

Oo

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19.

20.

21.

22.

23,

24.

29.

YW.
FIRST CLAIM FOR RELIEF

(TORTIOUS BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING (BAD FAITH)— Against Defendant AAA)

Plaintiffs reallege and incorporate herein cach and every allegation set forth in Section I of
this Complaint, as well as each and every allegation contained in every other Claim for
Relief, as if set forth in full herein.

On November 2, 2019, and before, Plaintiffs had in force with AAA a valid contract of
homeowner’s insurance, policy number HO52229721, policy period 3/20/2019 to 3/20/2020,
and Plaintiffs were current on their homeowner’s insurance premiums with AAA,

As set forth herein, among other provisions of said insurance contract, and in exchange for
insurance premiums pre-paid in advance by Plaintiffs, AAA agreed to insure Plaintiffs
against loss due to water and resulting damage.

On or about November 2, 2019, Plaintiffs discovered a sudden and accidental plumbing leak
in the kitchen of their 3409 Singer Lane home. Plaintiffs timely and properly placed a claim
with AAA for the water loss. AAA accepted the claim and assigned the flood Claim No.
1003-54-2999.

On or about November 2, 2019, Plaintiffs discovered a sudden and accidental water loss in
the office of their 3409 Singer Lane home. Plaintiffs timely and properly placed a claim with
AAA for the water loss. AAA accepted the claim and assigned the flood Claim No.
1003-54-3246.

AAA breached the insurance contract, abandoned Plaintiffs, its insureds, and denied
Plaintiffs’ valid claims for the resulting covered damage to their home without any
reasonable basis and with knowledge or awareness of the lack of any reasonable basis to
deny coverage for the damage, in order to save AAA money on the claim in the pursuit of
cost savings for AAA—all to the detriment of Plaintiffs and their property.

In the contract of insurance between Defendant AAA and Plaintiffs, there is implied a
covenant of good faith and fair dealing. By virtue of the fiduciary-like insurer/insured

-5-

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 11 of 29

co at NAN A RP WY NY

XO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

26.

27,

special relationship that existed between AAA and Plaintiffs, which here is marked by
Plaintiffs’ reasonable trust and confidence in, and reliance upon, AAA and further marked by
AAA’s superior position to Plaintiffs in knowledge, resources, and power—particularly at the
time of Plaintiffs’ property losses and related insurance claims needs and inferior bargaining
position—Nevada law recognizes AAA’s breach of the implied covenant of good faith and
fair dealing to be tortious in nature, entitling Plaintiffs to recover from AAA tort damages.
By reason of the facts and circumstances set forth in this Complaint, AAA breached the
insurance contract with Plaintiffs, acted in bad faith on Plaintiffs’ valid insurance claims,
violated the aforesaid implied covenant of good faith and fair dealing, by acting unreasonably
in denying and/or delaying Plaintiffs’ claims with knowledge or awareness of the lack of any
reasonable basis to deny or delay coverage, or acted with reckless disregard as to the
unreasonableness of the denial or delay. AAA’s violation of the implied covenant of good
faith and fair dealing gives rise to a bad-faith tort claim.
Despite the provisions of said insurance policy, despite Plaintiffs’ valid claims and repeated _
demands, despite Plaintiffs’ compliance with all policy terms and conditions, and despite
AAA’s fiduciary-like duty to Plaintiffs, AAA has breached said implied covenant of good
faith and fair dealing, acting in bad faith, AAA’s denial of Plaintiffs’ claims without any
reasonable basis and AAA’s knowledge or awareness of the lack of any reasonable basis to
deny coverage and/or AAA’s reckless disregard as to the unreasonableness of its denial are
demonstrated by the following conduct of AAA in handling Plaintiffs’ valid insurance claims:
27.1. AAA wrongfully, knowingly, and unreasonably failed and refused to take appropriate
immediate action on Plaintiffs’ claims of water damage and, later, mold concerns,
despite the fact that the covered water loss set in motion a chain of events leading
directly to Plaintiffs’ losses;
27.2. AAA wrongfully, knowingly, and unreasonably denied and/or delayed without
reasonable condition payment of Plaintiffs’ valid insurance claims, despite Plaintiffs’

repeated demands;

-6-

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
4 Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 12 of 29

 

1 27.3. AAA wrongfully, knowingly, and unreasonably refused, failed, and/or delayed to
2 educate itself on water damage and its proper mitigation, the resulting growth of mold,
3 and dangers of toxigenic molds and/or failed and/or delayed to consult with
4 appropriately trained professionals so that AAA could deal promptly, fairly, and
5 effectively with the water damage and the consequent mold contamination in
6 Plaintiffs’ home as well as properly determine coverage for the claims,
7 274. AAA wrongfully, knowingly, and unreasonably delayed in properly investigating
8 water loss and associated damage, including the toxic mold contamination, in
9 Plaintiffs’ home, and wrongfully, knowingly, and unreasonably delayed in procuring
10 necessary environmental testing, wrongfully, knowingly, and unreasonably delayed in
it allowing and/or refused to agree to pay for Plaintiffs to relocate from their water
12 damaged and, later, contaminated home to a suitable replacement home, and
13 wrongfully, knowingly, and unreasonably delayed payment for real and personal
14 property damaged as a result of the water loss and consequent toxic mold
15 contamination, all despite Plaintiffs’ repeated demands for payment,
16 27.5. AAA wrongfully, knowingly, and unreasonably failed to appropriately repair and
17 remediate Plaintiffs’ home and to provide Plaintiffs with adequate payments under its
18 insurance policy so that Plaintiffs would have the necessary resources to hire properly
19 trained mitigation and remediation personnel to abate the water and consequent mold
20 damage suffered by the home;
21 27.6. AAA wrongfully, knowingly, and unreasonably failed to repair or replace Plaintiffs’
22 property and home when the water loss and related claims were covered under the
23 insurance policy and where AAA;
24 27.7. AAA wrongfully, knowingly, and unreasonably engaged in a course of conduct
25 designed to wrongfully deny coverage to Plaintiffs, despite Plaintiffs’ valid claims and
26 repeated demands for payment, in order to conceal from Plaintiffs and others
27 Defendant’s substantial delays and mistakes in AAA’s mishandling of Plaintiffs’ valid
28 claims and covered water loss;
-7-
COMPLAINT

 

 

 

 

 
JUDD J. BALMER, ESQ., LTD
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 13 of 29

B® WwW Ww

oO co wy HN

lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

28.

29,

30.

27.8. AAA wrongfully, knowingly, and unreasonably withheld payments due Plaintiffs
under the insurance policy and otherwise, all in an effort to put corporate profit above
and in front of the needs and interests of Plaintiffs, its insureds, despite its fiduciary-
like duty to Plaintiffs;

27.9, AAA wrongfully, knowingly, and unreasonably engaged in unprofessional claims
investigative procedures by, among other things, refusing to acknowledge that
Plaintiffs’ home remained damaged and had become, as a direct result, thoroughly
contaminated;

27.10. AAA wrongfully, knowingly, and unreasonably concealed from Plaintiffs benefits,
coverages, and other provisions of the insurance policy pertinent to Plaintiffs’ claims
and wrongfully, knowingly, and unreasonably failed to fully disclose all pertinent
benefits, coverages, and other provisions of the subject insurance policy under which
Plaintiffs’ claim was presented;

27.11. AAA otherwise wrongfully, knowingly, and unreasonably engaged in unprofessional
claims investigative and handling procedures, all at the expense of Plaintiffs and the
unfair enrichment of AAA.

In so doing, AAA breached said implied covenant of good faith and fair dealing, breached its

fiduciary-like duties to Plaintiffs, and acted in bad faith, entitling Plaintiffs to recover from

AAA damages in tort for injuries, real and personal property damages, and out-of-pocket

expenses and other damages.

As a direct and proximate result of AAA’s unfair and bad faith practices relating to its
handling of Plaintiffs’ valid insurance claims relating to the covered water loss in their home,
Plaintiffs have suffered and continue to suffer the injuries and damages set forth below.

As a direct and proximate result of all the foregoing, Plaintiffs have been caused to suffer
serious bodily injury, and great pain of mind and body, some or all of which may continue
into the future, all to their general damage in excess of Fifteen Thousand Dollars

($15,000.00).

-8-

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 14 of 29

br WwW NH

oO Oo SS BD MM

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

31.

32,

33.

34.

35,

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused,
and/or may in the future be caused, to incur medical bills and expend sums of money for
medical care and expenses incidental thereto, as well as other out-of- pocket expenses, all in
amounts to be determined at the time of trial.

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused, and
will in the future be caused, to incur bills and expend sums of money to perform works of
remediation, repair, restoration, and construction to the subject residence to prevent further
damages and to restore the subject residence to its proper condition, as well as incur other
out-of-pocket expenses, in an amount to be determined at the time of trial.

As a further direct and proximate result of all the foregoing, Plaintiffs were significantly
exposed to hazardous substances having toxigenic, allergenic, and/or carcinogenic properties.
As a direct and proximate result of such exposure, Plaintiffs suffered serious personal
injuries, including emotional distress, and have a reasonable and significant risk of
contracting and suffering from a serious latent disease, illness, and/or injury. Such increased
risk makes periodic diagnostic medical examinations reasonably necessary. Monitoring and
testing procedures exist which make the early detection and treatment of the latent diseases,
injuries, and illnesses possible and beneficial, and such medical monitoring procedures
should be implemented for the benefit of Plaintiffs. Plaintiffs will seek leave of Court to
amend this Complaint to set out the exact amount of such additional damages when the same
have been ascertained.

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to
sustain a loss of income, past, present, and future, and/or impairment of earning capacity in
an amount to be determined at the time of trial.

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to
suffer injury to and/or loss of and/or diminished value to their real and personal property, as
well as incur other related expenses in an amount to be determined at the time of trial. This

injury includes Plaintiffs’ duty to disclose the aforesaid defects, water damage, and resulting

-9-

 

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 15 of 29

oOo nN BN TH Re OW NY

©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

36.

37.

38,

mold contamination in the home, pursuant to NRS Chapter 113, in any future sale of the
home.

The above outrageous actions were done by AAA oppressively, fraudulently, and/or with
malice, expressed or implied, with a willful, wanton and/or conscious disregard for the safety
of others, and thereby Plaintiffs are entitled to punitive damages. In addition, punitive
damages should be awarded against AAA as its managerial agents authorized the dealing and
manner of said AAA’s agents, employees, or servants aforementioned acts; and/or AAA’s
agents, servants, or employees were not fit or properly trained for their designated
responsibilities relating to Plaintiffs; and/or AAA’s agents, servants, or employees were
employed in a managerial capacity and were acting in the scope of employment at the time of
the aforementioned acts; and/or AAA and/or its managerial agents ratified or approved the
aforementioned acts of AAA’s agents, servants, or employees.

IV.
SECOND CLAIM FOR RELIEF

(VIOLATIONS OF NEVADA REVISED STATUTE 686A.310 (UNFAIR CLAIMS
PRACTICES)— Against Defendant AAA)

Plaintiffs reallege and incorporate herein each and every allegation set forth in Section I of
this Complaint, as well as each and every allegation contained in every other Claim for
Relief, as if set forth in full herein.

By reason of the facts set forth above herein, AAA has violated NRS 686A.310, to wit:

38.1. AAA has violated NRS 686A.310(a) by, among other things, misrepresenting to
Plaintiffs pertinent facts and insurance policy provisions relating to coverage for the
losses sustained by Plaintiffs caused by the water losses, as set forth herein;

38.2. AAA has violated NRS 686A.310(b) by, among other things, failing to acknowledge
and act reasonably promptly upon communications with respect to Plaintiffs’ claims
atising under the AAA insurance policy. AAA unreasonably failed to ever tender

proper coverage or payment to Plaintiffs, in response to Plaintiffs’ demands therefor;

-10-

 

COMPLAINT

 

 

 
A Nevada Professional Corporation

JUDD J. BALMER, ESQ., LTD.

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 16 of 29

 

1 38.3. AAA has violated NRS 686A.310(c) by, among other things, failing to adopt and
2 implement reasonable standards for the prompt investigation and processing of water
3 damage and mold claims arising under AAA’s insurance policy and adjustment of
4 claims thereunder;
5 38.4. AAA has violated NRS 686A.310(e) by, among other things, failing to effectuate
6 prompt, fair and equitable settlements of claims in which liability of AAA has become
7 reasonably clear, as set forth throughout this Complaint, including specifically in the
8 Fourth Claim for Relief (Breach of Contract against AAA) and the First Claim for
9 Relief (Tortious Breach of Implied Covenant of Good Faith and Fair Dealing against
10 AAA);
I] 38.5. AAA has violated NRS 686A.310(f) by, among other things, compelling Plaintiffs to
12 institute this litigation to recover amounts due Plaintiffs under her AAA insurance
13 policy by, it is alleged upon information and belief, offering substantially less than the
14 amounts ultimately recovered in actions brought by similarly situated insureds, when
15 Plaintiffs have made claims for amounts reasonably similar to the amounts ultimately
16 recovered by other similarly situated insureds;
17 38.6. AAA has violated NRS 686A.310(1) by, among other things, failing to settle Plaintiffs’
18 claims promptly, where liability has become reasonably clear, under one portion of the
19 insurance policy coverage in order to influence settlements under other portions of the
20 insurance policy coverage, all as demonstrated by the facts and circumstances set forth
21 the Fourth Claim for Relief (Breach of Contract against AAA) and the First Claim for
22 Relief (Tortious Breach of Implied Covenant of Good Faith and Fair Dealing against
23 AAA);
24 38.7. AAA has violated NRS 686A.310(n) by, among other things, failing to provide
25 promptly to Plaintiffs a reasonable explanation of the basis in the AAA insurance
26 policy, with respect to the facts of Plaintiffs’ claims and the applicable law, for the
27 denial of Plaintiffs’ claims or for an offer to settle or compromise the claims,
28 particularly as to Plaintiffs’ claims as set forth in the Fourth Claim for Relief (Breach
-i1-
COMPLAINT

 

 

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 17 of 29

o nN DN A SFP WY WY

\O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

39.

40,

41,

42.

43,

4A.

of Contract against AAA) and the First Claim for Relief (Tortious Breach of Implied
Covenant of Good Faith and Fair Dealing against AAA).
Pursuant to NRS 686A.310(2), AAA “is liable to its insured for any damages sustained by the
insured as a result of the commission of any act set forth in subsection 1 as an unfair
practice.” |
As a direct and proximate result of AAA’s commission of the acts of unfair practice as set
forth in Paragraphs 38 and 38.1 to 38.7, as well as the paragraphs and Claims for Relief
cross-referenced therein, Plaintiffs have sustained the damages set forth below.

As a direct and proximate result of all the foregoing, Plaintiffs have been caused to suffer
serious bodily injury, and great pain of mind and body, some or all of which may continue
into the future, all to their general damage in excess of Fifteen Thousand Dollars
($15,000.00).

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused,
and/or may in the future be caused, to incur medical bills and expend sums of money for
medical care and expenses incidental thereto, as well as other out-of- pocket expenses, all in
amounts to be determined at the time of trial.

As a further direct and proximate result of all the foregoing, Plaintiffs have been caused, and
will in the future be caused, to incur bills and expend sums of money to perform works of
remediation, repair, restoration, and construction to the subject residence to prevent further
damages and to restore the subject residence to its proper condition, as well as incur other
out-of-pocket expenses, in an amount to be determined at the time of trial.

As a further direct and proximate result of all the foregoing, Plaintiffs were significantly
exposed to hazardous substances having toxigenic, allergenic, and/or carcinogenic propertics.
As a direct and proximate result of such exposure, Plaintiffs suffered serious personal
injuries, including emotional distress, and have a reasonable and significant risk of
contracting and suffering from a serious latent disease, illness, and/or injury. Such increased
risk makes periodic diagnostic medical examinations reasonably necessary. Monitoring and
testing procedures exist which make the early detection and treatment of the latent diseases,

-12-

 

COMPLAINT

 

 

 
A Nevada Professional Corporation

JUDD J. BALMER, ESQ., LTD.

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 18 of 29

Bh WwW WN

oO Ba SI NH WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
2.6
27
28

injuries, and illnesses possible and beneficial, and such medical monitoring procedures
should be implemented for the benefit of Plaintiffs, Plaintiffs will seek leave of Court to
amend this Complaint to set out the exact amount of such additional damages when the same

have been ascertained.

_As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to

sustain a loss of income, past, present, and future, and/or impairment of earning capacity in

an amount to be determined at the time of trial.

_ As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to

suffer injury to and/or loss of and/or diminished value to their real and personal property, as
well as incur other related expenses in an amount to be determined at the time of trial. This
injury includes Plaintiffs’ duty to disclose the aforesaid defects, water damage, and resulting
mold contamination in the home, pursuant to NRS Chapter 113, in any future sale of the

home.

. The above outrageous actions were done by AAA oppressively, fraudulently, and/or with

malice, expressed or implied, with a willful, wanton and/or conscious disregard for the safety
of others, and thereby Plaintiffs are entitled to punitive damages. In addition, punitive
damages should be awarded against AAA as its managerial agents authorized the dealing and
manner of said AAA’s agents, employees, or servants aforementioned acts; and/or AAA’s
agents, servants, or employees were not fit or properly trained for their designated
responsibilities relating to Plaintiffs; and/or AAA’s agents, servants, or employees were
employed in a managerial capacity and were acting in the scope of employment at the time of
the aforementioned acts; and/or AAA and/or its managerial agents ratified or approved the

aforementioned acts of AAA’s agents, servants, or employees.

-13-

 

 

 

COMPLAINT

 

 

 
A Nevada Professional Corporation

JUDD J. BALMER, ESQ., LTD.

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 19 of 29

1 XV.

2 THIRD CLAIM FOR RELIEF

3 (CONTRACTUAL BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
4 DEALING (BAD FAITH)— Against Defendant AAA)

5 | 48. Plaintiffs reallege and incorporate herein each and every allegation set forth in Section I of
6 this Complaint, as well as each and every allegation contained in every other Claim for
7 Relief, as if set forth in full herein.

8 49, Pursuant to Nevada Rule of Civil Procedure 8(d), and in the alternative to Plaintifis’ Fourth
9 Claim for Relief (Breach of Contract against AAA) and First Claim for Relief (Tortious
10 Breach of Implied Covenant of Good Faith and Fair Dealing against AAA), Plaintiffs assert
VI this claim for contractual breach of the implied covenant of good faith and fair dealing.

12 1150, On November 2, 2019, and before, Plaintiffs had in force with AAA a valid contract of
13 homeowner’s insurance, policy number HO5002229721, policy period 30/20/2019 to
14 3/20/2020, and Plaintiffs were current on their homeowner’s insurance premiums with AAA.

13 151. As set forth herein, among other provisions of said insurance contract, and in exchange for

16 insurance premiums pre-paid in advance by Plaintiffs, AAA agreed to insure Plaintiffs
17 against loss due to water and resulting damage. Plaintiffs’ reasonable and justified
18

expectation under the insurance policy was that they would be made whole following a

19 covered water loss and that their real and personal property would be promptly, properly,

20 safely, and completely repaired and restored in the event of a covered water loss.

21 52. On or about November 2, 2019, Plaintiffs discovered a sudden and accidental plumbing leak

22 in the kitchen of their 3409 Singer Lane home. Plaintiffs timely and properly placed a claim

23 with AAA for the water loss. AAA accepted the claim and assigned the flood Claim No.
24 1003-54-2999,

25 53. On or about November 2, 2019, Plaintiffs discovered a sudden and accidental water loss in
26 the office of their 3409 Singer Lane home. Plaintiffs timely and properly placed a claim with
27 AAA for the water loss. AAA accepted the claim and assigned the flood Claim No.
28

1003-54-3246.
-14-

 

COMPLAINT

 

 

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 20 of 29

bd

o Oo NI DO AHA EF W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

54.

55.

56.

57.

58.

AAA denied Plaintiffs’ claims for the resulting damage to their home and personal property,
as well as other out-of-pocket expenses in order to save AAA money on the claim and in the
pursuit of cost savings for AAA—all to the detriment of Plaintiffs and their property.

In the contract of insurance between Defendant AAA and Plaintiffs, there is implied a
covenant of good faith and fair dealing. A fiduciary-like insurer/insured special relationship
existed between insurer AAA and insured Plaintiffs, which here is marked by Plaintiffs’
reasonable trust and confidence in, and reliance upon, AAA and further marked by AAA’s
superior position to Plaintiffs in knowledge, resources, and power—particularly at the time of
Plaintiffs’ property losses and related insurance claims needs and inferior bargaining position.
Assuming for purposes of this Claim for Relief only that Defendant AAA literally complied.
with the terms of its insurance contract with Plaintiffs, Defendant AAA, by its actions, has
deliberately contravened the intention and spirit of the insurance contact. By AAA’s refusal
to cover and/or repair the damage caused to Plaintiffs’ real and personal property, AAA
frustrated Plaintiffs’ reasonable and justified expectations and trust and confidence in their
insurance company that their home would be properly and safely restored through AAA’s
claims adjustment and repair process, not that the covered damage would be made worse or
their home destroyed. Therefore, even if AAA literally complied with the insurance contract,
AAA’s performance under the insurance contract—and the result of its performance—was
unfaithful to the purpose of the insurance contract, deliberately contravened the intent and
spirit of the insurance contract, frustrated Plaintiffs’ reasonable and justified expectations
under the insurance contract, was in bad faith, and violated the implied covenant of good
faith and fair dealing.

Asa direct and proximate result of AAA’s contractual breach of the implied covenant of good
faith and fair dealing, Plaintiffs have suffered and continue to suffer the injuries and damages
set forth below.

As a direct and proximate result of all the foregoing, Plaintiffs have been caused to suffer

serious bodily injury, and great pain of mind and body, some or all of which may continue

~15-

 

 

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 21 of 29

1 into the future, all to their general damage in excess of Fifteen Thousand Dollars
2 ($15,000.00).

3 59, As a further direct and proximate result of all the foregoing, Plaintiffs have been caused,
4 and/or may in the future be caused, to incur medical bills and expend sums of money for
5 medical care and expenses incidental thereto, as well as other out-of- pocket expenses, all in
6 amounts to be determined at the time of trial.

7 60. As a further direct and proximate result of all the foregoing, Plaintiffs have been caused, and
8 will in the future be caused, to incur bills and expend sums of money to perform works of
9 remediation, repair, restoration, and construction to the subject residence to prevent further
10 damages and to restore the subject residence to its proper condition, as well as incur other
i out-of-pocket expenses, in an amount to be determined at the time of trial.

12 |) 61. As a further direct and proximate result of all the foregoing, Plaintiffs were significantly

13 | exposed to hazardous substances having toxigenic, allergenic, and/or carcinogenic properties.
14 As a direct and proximate result of such exposure, Plaintiffs suffered serious personal
15 injuries, including emotional distress, and have a reasonable and significant risk of
16 contracting and suffering from a serious latent disease, illness, and/or injury. Such increased
17 risk makes periodic diagnostic medical examinations reasonably necessary. Monitoring and
18 testing procedures exist which make the early detection and treatment of the latent diseases,
19 injuries, and illnesses possible and beneficial, and such medical monitoring procedures
20 should be implemented for the benefit of Plaintiffs. Plaintiffs will seek leave of Court to
24 amend this Complaint to set out the exact amount of such additional damages when the same
22

have been ascertained.
23 |) 62. As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to

24 sustain a loss of income, past, present, and future, and/or impairment of earning capacity in

25 an amount to be determined at the time of trial.

26 63. As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to
27 suffer injury to and/or loss of and/or diminished value to their real and personal property, as

28 well as incur other related expenses in an amount to be determined at the time of trial. This

-16-

COMPLAINT

 

 

 

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 22 of 29

bo

Co mwa nN Dn oH SE WwW

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

injury includes Plaintiffs’ duty to disclose the aforesaid defects, water damage, and resulting
mold contamination in the home, pursuant to NRS Chapter 113, in any future sale of the
home. |
64, The above outrageous actions were done by AAA oppressively, fraudulently, and/or with
malice, expressed or implied, with a willful, wanton and/or conscious disregard for the safety
of others, and thereby Plaintiffs are entitled to punitive damages. In addition, punitive
damages should be awarded against AAA as its managerial agents authorized the dealing and
manner of said AAA’s agents, employees, or servants aforementioned acts; and/or AAA’s
agents, servants, or employees were not fit or properly trained for their designated
responsibilities relating to Plaintiffs; and/or AAA’s agents, servants, or employees were
employed in a managerial capacity and were acting in the scope of employment at the time of
the aforementioned acts; and/or AAA and/or its managerial agents ratified or approved the

aforementioned acts of AAA’s agents, servants, or employees.

V.
FOURTH CLAIM FOR RELIEF
(Breach of Contract— Against Defendant AAA)

65.Plaintiffs reallege and incorporate herein each and every allegation set forth in Sections I, II,
Ill, and IV of this Complaint, as well as each and every allegation contained in every other
Claim for Relief, as if set forth in full herein.

66.On November 2, 2019, and before, Plaintiffs had in force with AAA a contract of insurance.
As set forth herein, among other provisions of said insurance contract, and in exchange for
insurance premiums pre-paid in advance by Plaintiffs, AAA agreed to insure Plaintiffs and
their property against loss due to water and resulting damage. However, despite the foregoing,
AAA, as set forth above, failed to adequately and without unreasonable delay and/or
unreasonable conditions perform this and other contractual and legal obligations constituting
breach of that insurance contract. At the time AAA so breached its insurance contract with
Plaintiffs, Plaintiffs had performed their obligations under the insurance contract.

-17-

COMPLAINT

 

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 23 of 29

Se We bd

o fo NN DN WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

67. As a direct and proximate result of AAA’s breaches of the insurance contract with Plaintiffs
relating to the water losses and resulting damages in the home, Plaintiffs have suffered and
continue to suffer the injuries and damages set forth below.

68. As a direct and proximate result of all the foregoing, Plaintiffs have been caused to suffer
serious bodily injury, and great pain of mind and body, some or all of which may continue
into the future, all to their general damage in excess of Fifteen Thousand Dollars
($15,000.00).

69.As a direct and proximate result of each Defendant’s breaches of the insurance contract with

Plaintiffs as outlined above, Plaintiffs have incurred consequential damages in excess of
Fifteen Thousand Dollars ($15,000.00) and incidental damages in excess of Fifteen Thousand
Dollars ($15,000.00), all in addition to the injuries and damages set forth below.

70. As a direct and proximate result of all the foregoing, Plaintiffs have been caused, and/or may
in the future be caused, to incur bills and expenses, as well as other out-of-pocket expenses,
all in amounts to be determined at the time of trial.

71.As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to

sustain a loss of income, past, present, and/or future, and/or impairment of earning capacity in
an amount to be determined at the time of trial.

72.As a direct and proximate result of all the foregoing, Plaintiffs have been caused, and will in

the future be caused, to incur bills and expend sums of money to perform works of repair,
restoration, and construction to the subject home to prevent further damages and to restore the
subject home to its proper condition, as well as incur other out-of-pocket expenses, in an
amount to be determined at the time of trial.

73. As a further direct and proximate result of all the foregoing, Plaintiffs were significantly
exposed to hazardous substances having toxigenic, allergenic, and/or carcinogenic properties.
As a direct and proximate result of such exposure, Plaintiffs suffered serious personal
injuries, including emotional distress, and have a reasonable and significant risk of
contracting and suffering from a serious latent disease, illness, and/or injury. Such increased
risk makes periodic diagnostic medical examinations reasonably necessary. Monitoring and

-18 -

COMPLAINT

 

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 24 of 29

Oo ~I KN A Se WH KN

\o

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

testing procedures exist which make the early detection and treatment of the latent diseases,
injuries, and illnesses possible and beneficial, and such medical monitoring procedures
should be implemented for the benefit of Plaintiffs. Plaintiffs will seek leave of Court to
amend this Complaint to set out the exact amount of such additional damages when the same
have been ascertained.
74.As a further direct and proximate result of all the foregoing, Plaintiffs have been caused to
suffer injury to and/or loss of and/or diminished value to their real and personal property, as
well as incur other related expenses in an amount to be determined at the time of trial. This
injury includes Plaintiffs’ duty to disclose the aforesaid defects and related damage in the
home, pursuant to NRS Chapter 113, in any future sale of the home.
75.Plaintiffs are entitled to recover their actual damages.
76.Plaintiffs are entitled to recover their attorney's fees and costs incurred in securing said
Defendant’s performance under the terms of the insurance contract.

WHEREFORE, Plaintiffs, expressly reserving the right to amend this Complaint at the
time of trial of this action herein to include all items of damage not yet ascertained, demands
judgment against Defendants, and each of them, as jointly and severally liable tortfeasors, as
follows:

1, General damages in excess of Fifteen Thousand Dollars ($15,000.00);

2. Special damages according to proof;

3. Punitive and exemplary damages in excess of Fifteen Thousand Dollars ($15,000.00);
4, Consequential damages in excess of Fifteen Thousand Dollars ($15,000.00);

5. Incidental damages in excess of Fifteen Thousand Dollars ($15,000.00);

6. Attorney’s fees;

7, Costs of suit; and

8, For such other and further relief as this Court may deem just and proper in the premises.
-19-

COMPLAINT

 

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 25 of 29

nN

Oo sa DN A

oO

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

bt WwW

DATED this 27th day of February, 2020.

By:

JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

/s/ Judd J. Balmer

 

JUDD J. BALMER, ESQ.

Nevada Bar No. 006212

2625 N. Green Valley Parkway, Suite 225
Henderson, Nevada 89014

T: (702) 642-4200

F:; (702) 642-4300

E; jbalmer@balmerlawfirm.com
Attorneys for Plaintiff

-20-

 

 

 

COMPLAINT

 

 

 
JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation

Case 2:20-Cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 26 of 29

Electronically Filed
4/17/2020 12:02 PM
Steven D. Grierson

CLERK OF THE COUR],

     
 

  

} AOS

JUDD J. BALMER, ESQ.

NEVADA BAR NO. 006212

JUDD J. BALMER, ESQ., LTD.

A Nevada Professional Corporation
2625 N. Gréen Valley Parkway, Suite 225
Henderson, Nevada 89014

T, {03 642-4200

bh Ww &

5 F: (702) 642-4300
E; jbalmer@balmerlawfirm,com
6 || Attorneys for Plaintiffs
7 DISTRICT COURT
g CLARK COUNTY, NEVADA
9 || LEOPOLDO BARILLAS and RUFINA
10 || BARILLAS, Case No: A-20-811271-C
Plaintiff,
iL VS. Dept. No.: X
12

CSAA FIRE & CASUALTY INSURANCE

13. || COMPANY, an Indiana corporation, d/b/a
AAA INSURANCE; DOES 1-100, inclusive, -
14 || and ROE CORPORATIONS 1-100, inclusive,

 

15 Defendants.

 

16
17
18
19
20
21
22
23
24
25
26
27
28

-t-

 

AFFIDAVIT OF SERVICE

 

 

 

Case Number: A-20-811271-C

 

 
Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 27 of 29

AFFIDAVIT OF SERVICE Job # 8068

Case Info:

 

ER oa wos
LEOPOLDO BARILLAS and: RUPINA BARILLAS, Court Divison: .
“veri County. of Gark, Nevada
DEFENDANT:
SIA FIRE & CASUALTY INSURANCE COMPANY, an Indiana Issuance Date: 4/9/2020 Cot Case # A-20-821271-C
cutporation, d/b/a AAA INSURANCE: DOES 1-100, inclusive, artd
ROE CORPORATIONS 1-100, incisive,

Service Infos

4/9/2020 at 10:13 AM

Sarvica | Served oe , FIRE & CASUALTY INSURANCE COMPANY, an Indiana corporatto in, d/b/a AKA INSURANCE,
With: SUMMONS; COMPLAINT

by letving with intatirie Ludel, ADMINISTRATIVE ASSISTANT

At Busineds DIVISION OF INSURANCE, 1818 E COLLEGE PKWY, GTE. 103, CARSON CITY, NV 009706

Lattice: 39.290668
Longitude: -A29.746727

On: Aner at.10:45 AM seRvIce

Manner of Service: GOVERNMENT |

Governmeattt Service was perforined by delivering a trie copy of this process, with the date and hour of service aridorsad thereon by
ma, and a copy of the coniplziiit, atone other Initial plendiig or paper bo keflatine Ludel.cs ADMINISTRATIVE ASSISTANT

of the witila farted to Wit CAAA FIRE & CASUAL |ALTY INSURANCE COMPANY, an Indiana corporation, d/b/a AAA
INSURANCE

Sallebury , owledge anithestaae process, In in good standing In the jurisdiction whereln the process was
saved ed Fant it oso action, Unger perutios of parry, Ldecare that ] have read the foregoing dociment and
Unset facts atabod i bre true,

 
   
 

Our Job.# 9086
att neem

 

 

 

 

 

 

 

BOAT .

 

 

 
JUDD J. BALMER, ESQ., LTD.
A Nevada Professignal Corporation

Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 28 of 29

oe ~ an wa & 1 nN

il
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

F:

 

 

Electronically Filed
4/29/2020 12:01 PM
Steven D, Grierson

POs CLERK OF THE COURT,
JUDD J. BALMER, ESQ. Plu A Aint "

NEVADA BAR NO, 006212
JUDD J. BALMER, ESQ., LTD.
A Nevada Professional Corporation

'| 2625 N. Green Valley Parkway, Suite 225

Henderson, Nevada 89014
T: 702) 642-4200
702) 642-4300
i jbalmer@balmerlawfirm.com
Attorneys for Plaintiffs

DISTRICT COURT
CLARK COUNTY, NEVADA
LEOPOLDO BARILLAS and RUFINA
BARILLAS, Case No. A-20-811271-C
Plaintiff,
vs. Dept. No.: X

CSAA FIRE & CASUALTY INSURANCE

COMPANY, an Indiana corporation, d/b/a oy ;
AAA INSURANCE; DOES 1-100, inclusive, PROOF OF SERVICE

and ROE CORPORATIONS 1-100, inclusive,

Defendants.

 

-1-

PROOF OF SERVICE

 

 

Case Number: A-20-811271-C

 

 
Case 2:20-cv-00829-GMN-NJK Document 1-1 Filed 05/08/20 Page 29 of 29

1 PROOF OF SERVICE
2 Thereby declare that on this day I served a copy of the Summons and Complaint upon
3 || the following defendant in the within matter, by shipping a copy thereof, via Certified mail,

4 || return receipt requested, to the following:

 

5 CSAA Fire & Casualty Insurance Company _
c/o The Corporation Trust Company of Nevada
6 701 S. Carson St., Ste. 200
Carson City, NV 89701-5239
7 CERTIFIED MAIL NO, 7019 1120 0000 7069 8449
8 I declare, under penalty of perjury, that the foregoing is true and correct.
9 DATED this 23rd day of April 2020.
10
11
. fs/ Susan Bell
12 Employee of the State of Nevada.
Department of Business and Industry
13 Division of Insurance
14

15 ||RE: Barillas vs. CSAA Fire & Casualty Insurance Company
District Court, Clark County, Nevada

  
  
  

16 Case No. A-20-811271-C

17 Passe ‘State ef ivevesa, Division of Insurance
Es A The douument on which thls certificate

18 py is stamped is a full, true and correct

Nie copy of the original
19 bate: ‘hz, [ee ay: Ode OO
20
21
22
23
24
25
26
27
28

 

 

«+

 

 

 
